DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry under 35 USC 371 of PCT/CN2019/079576, filed 25 March 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, no English translation of the priority document is on file. Furthermore, acknowledgment is also made of Applicants’ claim for benefit under 35 USC 119(b) to application CN201810251875.7, filed 26 March 2018.

Election/Restrictions
The traversed election of inventive Group I (claims 83, 89, and 132-139) set forth in the response filed 09 November 2022 is acknowledged. As the species election of liver cancer – as seen in claim 10 – is drawn to a non-elected inventive group, it will not be considered on the merits at this time. 

Response to Applicants’ Arguments
The traversal is on the ground(s) that there is unity of invention because there is a technical relationship that involves the same special technical feature between Groups I-VII.  This is not found persuasive for the reasons already of record as set forth in pages 5-6 of the restriction requirement filed on 09 September 2022. Additionally, no specific argument or evidence is presented by Applicants demonstrating that the different inventions share the same special technical feature. 
Claims 2, 5, 8-11, and 146-149 are withdrawn from further consideration by the Examiner, as being drawn to non-elected inventions. The requirement for restriction between Groups I-VII is maintained for reasons of record and the forthgoing commentary, and hereby made FINAL.
Therefore, claims 83, 89, and 132-139 are currently under examination to which the following grounds of rejection are applicable.

Claim Interpretation 
The instant claims recite “low density lipoprotein receptor-associated protein” whereas the specification recites the “low density lipoprotein receptor-related protein” within paragraphs [00117] - [00118]. For purposes of prosecution, these terms will be interpreted as being synonymous. 
Furthermore, claim 138 recites the limitation “…or comprises an amino acid sequence having at least 80% homology thereof”. This is interpreted as meaning “80% homology of any one of SEQ ID NOs: 22, 24, 26 or 28”. Likewise, claim 139 regarding SEQ ID NOs: 21, 23, 25, and 27 will be interpreted as such. 

Claim Objections
Claims 135-137 are objected to for a minor informality. Examiner believes there is a typo in the claim language stating, “…wherein the low density lipoprotein receptor-associated protein comprises the low density lipoprotein receptor-associated protein 6 [[and]] truncation protein thereof, and/or the low density lipoprotein receptor-associated protein 5 [[and]] truncated protein thereof”, as the double bracketed terms should instead be replaced by “or”. Appropriate correction is required. 
Claim 137 is also objected to because the first encounter of the term “LDLR” is not fully defined. Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 83, 89, and 132-137 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims under rejection are directed to a low density lipoprotein receptor-associated protein (LRP) or a fragment/truncated protein thereof. For purposes of the following discussion, the “truncated protein thereof” will hereby be considered under the scope of a “fragment thereof”. 
Thus, to satisfy the written description aspect of 35 U.S.C. 112(a) for a claimed group – or genus – of fragments, it must be clear that: (1) the identifying characteristics of the claimed fragments have been disclosed, e.g., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed cor-relation between function and structure, or by a com-bination of such identifying characteristics; or (2) a representative number of species within the genus must be disclosed. See MPEP 2163, Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; In re Baird, 16 F.3d 380, 382, 29 USPQ2d 1550, 1552 (Fed. Cir. 1994).
In giving the term ‘fragment [of a low density lipoprotein receptor-associated protein]’ its broadest reasonable interpretation, the number and types of proteins which can be considered a fragment of a low density lipoprotein receptor-associated protein is extraordinarily great, and can be interpreted to even include a single amino acid. Applicants disclosure of such fragments is limited to a single defined sequence for LRP5 and LRP6 each, therefore there is limited disclosure of acceptable fragments of a low density lipoprotein receptor-associated protein.  
Regarding disclosure of identifying characteristics of the claimed fragments, a review of the specification fails to provide a definition of the structural characteristics the fragments encompassed by the current claims must have in regards to a low density lipoprotein receptor-associated protein. As such, Applicants have not identified any particular core chemical structure or function (along with a correlation between function and a specific conserved structure) of the low density lipoprotein receptor-associated protein which must be shared by all fragments thereof; and thus one of ordinary skill in the art would not immediately envisage all fragments of the low density lipoprotein receptor-associated protein, as currently claimed. Therefore, Applicants have not disclosed the identifying characteristics of the claimed fragments.
Regarding disclosure of a representative number of species within the genus, a review of the specification shows that Applicants have disclosed one acceptable fragment each for LRP5 and LRP6, as dictated in SEQ ID NOs: 28 and 24, respectively. Disclosure of a single species does not constitute a representative number for such a broad genus as is encompassed by the breadth of ‘fragments of a low density lipoprotein receptor-associated protein’. Therefore, Applicants have not disclosed a representative number of species, as would be required to support description and to show possession of the entire genus. 
Thus, one of ordinary skill in the art, in looking to the instant specification, would not be able to determine that Applicants were in possession of the invention, as claimed, at the time the invention was made. Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 USC 112(a). 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 132-137 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 132-134 recite the limitation of a “low density lipoprotein receptor-associated protein or fragment thereof”. The metes and bounds of “fragment thereof” are indefinite, as it is unclear whether the fragment may comprise a single amino acid or must instead be large enough to retain a specific function. Appropriate correction is required. 
Likewise, claims 135-137 recite the limitation of a “low density lipoprotein receptor-associated protein and truncated protein thereof”. The metes and bounds of the “truncated protein thereof” are also indefinite for the reasons set forth above, as the necessary structure and retained functions of the truncated protein are unclear. Therefore, appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 83 and 132-139 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (Oncogene, 2009).
Zhang et al disclose the generation of a murine model for mammary tumorigenesis, wherein human low-density lipoprotein receptor-related 6 (LRP6) is overexpressed in the mouse mammary gland (Page 539, Abstract; Page 540, Generation of MMTV-LRP6 transgenic mice). 
In one embodiment of the experiment, human LRP6 cDNA fragments are removed from the pCS–myc– human LRP6 vector by digestion with Cla and XbaI, followed by n-fill with Klenow enzyme. The LRP6 fragment is then blunt-end ligated into the EcoRI site (n-filled) of the MMTV–SV40–Bssk vector. The purified MMTV–LRP6 DNA fragment is then microinjected into the pronuclei of fertilized mouse eggs, and transferred to pseudopregnant mothers (Page 547, Generation of MMTV-LRP6 mice). 
	At 12 weeks, thoracic and inguinal mammary glands from both MMTV–LRP6 transgenic mice and wild-type littermate controls are harvested for further western blot analysis and membrane fractionation (Page 547, Western blot analysis; Preparation of crude membrane fractions). From this analysis, it is found that the ability of LRP6 overexpression to induce mammary gland hyperplasia is likely the result of activation of the Wnt/β-catenin signaling pathway. It is of note that transactivation of gene expression by the β-catenin–T-cell factor/lymphoid enhancing factor complex represents the nuclear target of the Wnt/β-catenin signaling pathway (Pages 541-542, Wnt signaling activation in MMTV–LRP6 transgenic mice). 

Consequently, Zhang et al anticipate the claims as follows:
	Regarding claims 83 and 133: The MMTV-LRP6 murine model of Zhang et al reads on the genetically modified immune cell of the instant disclosure, wherein the genetic modification up-regulates an expression of a low density lipoprotein receptor-associated protein or fragment thereof in the genetically modified immune cell. As the human LRP6 (claim 133) cDNA is microinjected into the pronuclei of the fertilized mouse eggs, the immune cells within the MMTV-LRP6 mouse would necessarily be genetically modified – as is detailed in instant claim 83. Furthermore, the thoracic glands – which are well known in the art to house immune cells – were harvested and used as a region of interest for further analysis. Therefore, Zhang et al anticipate the genetically modified immune cell in instant claims 83 and 133.
	Regarding claims 132, 134-135: Following the discussion of claim 83 above, as aforementioned, Zhang et al microinject human LRP6 cDNA into the pronuclei of the fertilized mouse eggs to create the MMTV-LRP6 murine model. The use of LRP6 directly reads on instant claims 132 and 134-135, as the low density lipoprotein receptor-associated protein comprises the low density lipoprotein receptor-associated protein 1-12 (claim 132) – and more specifically the low density lipoprotein receptor-associated protein 6 (claim 135) – which thereby necessarily comprises a fragment or truncated protein of the low density lipoprotein receptor-associated protein (claim 134). 
	Regarding claims 136-137: Following the discussion of claims 83 and 135 above, as aforementioned, the LRP6 of Zhang et al will necessarily comprise a fragment or truncated protein of the low density lipoprotein receptor-associated protein. As such, this truncated protein will necessarily comprise an intracellular region (claim 136) as well as a transmembrane and LDLR region (claim 137). 
Regarding claims 138-139: Following the discussion of claims 83 above, the LRP6 of Zhang et al will necessarily include the amino acid of sequence of SEQ ID NOs: 22 or 24 (claim 138), while the vector encoding the LRP6 will also necessarily include the nucleic acid sequence of SEQ ID NOs: 21 or 23 (claim 139). 
Relevant Prior Art
The following prior art references and comments are made of record:
	He et al (Front Oncol, 2020): He et al teach a novel CAR co-expressing full-length LRP6 with anti-CD19 CAR on the surface of T cells (α19BBZ-LRP6). This novel CAR directly reads on the currently elected claims, as the full-length LRP6 would necessarily have a fragment or truncated protein thereof and read on the amino acid SED ID NOs: 22 or 24 with corresponding nucleic acid SEQ ID NOs: 21 or 23. However, He et al was published 15 September 2020, which is after the effective filing date of the claimed invention but before the filing date of the instant claims. Therefore, He et al may not be relied upon as prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633